      Case 3:18-cv-07591-CRB Document 309 Filed 10/12/20 Page 1 of 5




 1   ROCKY C. TSAI (Bar No. 221452)
     rocky.tsai@ropesgray.com
 2   TRACI J. IRVIN (Bar No. 309432)
     traci.irvin@ropesgray.com
 3   ROPES & GRAY LLP
     Three Embarcadero Center
 4   San Francisco, CA 94111-4006
     Telephone: (415) 315-6300
 5   Facsimile: (415) 315-6350
 6   Attorneys for Defendants Mallinckrodt
     LLC and SpecGx LLC
 7
 8                                  UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10
                                                    )
11   THE CITY AND COUNTY OF SAN                     )
     FRANCISCO, et al.,                             )
12                                                  )     Case No. 3:18-cv-7591-CRB
                      Plaintiffs,                   )
13                                                  )     NOTICE OF SUGGESTION OF
             vs.                                    )     PENDENCY OF BANKRUPTCY AND
14                                                  )     AUTOMATIC STAY OF
     PURDUE PHARMA L.P., et al.,                    )     PROCEEDING
15                                                  )
                      Defendants.                   )     JUDGE: Hon. Charles R. Breyer
16                                                  )
                                                    )
17                                                  )
                                                    )
18                                                  )
19
20           PLEASE BE ADVISED that on October 12, 2020, Mallinckrodt plc and its

21   affiliated debtors, including, but not limited to, Mallinckrodt LLC; SpecGx LLC;

22   Mallinckrodt Brand Pharmaceuticals Inc.; Mallinckrodt US Holdings, Inc.; Mallinckrodt

23   Enterprises, LLC; Mallinckrodt Enterprises Holdings Inc.; Mallinckrodt Pharmaceuticals;

24   and Mallinckrodt LLC f/k/a Mallinckrodt Inc. (collectively, the “Debtors”) 1 commenced

25   bankruptcy cases in the United States Bankruptcy Court for the District of Delaware (the

26
     1
              A complete list of the Debtors in these Chapter 11 Cases may be obtained on the website of the
27   Debtors’ claims and noticing agent at https://cases.primeclerk.com/Mallinckrodt. The Debtors’ mailing
     address is 675 McDonnell Blvd., Hazelwood, Missouri 63042.
28

               NOTICE OF SUGGESTION OF PENDENCY OF BANKRUPTCY AND AUTOMATIC STAY OF
                                        PROCEEDING86922581_1
      Case 3:18-cv-07591-CRB Document 309 Filed 10/12/20 Page 2 of 5




 1   “Bankruptcy Court”) by filing voluntary petitions for relief under chapter 11 of title 11
 2   of the United States Code, 11 U.S.C. §§ 101-1532, et seq. (the “Bankruptcy Code”). The
 3   Debtors’ chapter 11 cases (the “Chapter 11 Cases”) are now pending before The
 4   Honorable John T. Dorsey, United States Bankruptcy Judge, and are being jointly
 5   administered for procedural purposes only under the caption In re Mallinckrodt plc, Case
 6   No. 20-12522 (JTD).
 7          PLEASE BE FURTHER ADVISED that pursuant to Section 362 of the
 8   Bankruptcy Code, as of the commencement of the Chapter 11 Cases, the above-captioned
 9   action has been automatically stayed as against the applicable Debtor-defendant(s).
10   Section 362 of the Bankruptcy Code provides, in part, that the filing of a petition to
11   commence a chapter 11 case operates as a stay of “the commencement or continuation,
12   including the issuance or employment of process, of a judicial, administrative, or other
13   action or proceeding against the debtor that was or could have been commenced before the
14   commencement of the case under [chapter 11], or to recover a claim against the debtor that
15   arose before the commencement of the case under [chapter 11]” and “any act to collect,
16   assess, or recover a claim against the debtor that arose before the commencement of the
17   [bankruptcy] case. . . .” 11 U.S.C. §§ 362(a)(1) & (6).
18          PLEASE BE FURTHER ADVISED that additional information regarding the
19   status of the Chapter 11 Cases may be obtained by reviewing the docket of the Chapter 11
20   Cases, available electronically at https://ecf.deb.uscourts.gov (PACER login and password
21   required) or free of charge via the website maintained by the Debtors’ proposed claims and
22   noticing agent, Prime Clerk LLC, at https://cases.primeclerk.com/Mallinckrodt or by
23   contacting the proposed bankruptcy counsel for the Debtors: (i) Latham & Watkins LLP,
24   885 Third Avenue, New York, New York 10022, Attn: George Davis, George Klidonas,
25   Andrew     Sorkin,    and   Anupama       Yerramalli      (emails:   george.davis@lw.com,
26   george.klidonas@lw.com, andrew.sorkin@lw.com, and anu.yerramalli@lw.com.com);
27   Latham & Watkins LLP, 355 South Grand Avenue, Suite 100, Los Angeles, California
28   90071, Attn: Jeffrey Bjork (email: jeff.bjork@lw.com); and Latham & Watkins LLP, 330


                                                    2
       NOTICE OF SUGGESTION OF PENDENCY OF BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDING
      Case 3:18-cv-07591-CRB Document 309 Filed 10/12/20 Page 3 of 5




 1   North Wabash Avenue, Suite 2800, Chicago, Illinois 60611, Attn: Jason Gott (email:
 2   jason.gott@lw.com); and (ii) Richards, Layton & Finger, P.A., 920 N. King Street,
 3   Wilmington, Delaware 19801, Attn: Mark D. Collins and Michael J. Merchant (email:
 4   collins@rlf.com and merchant@rlf.com).
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                3
       NOTICE OF SUGGESTION OF PENDENCY OF BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDING
      Case 3:18-cv-07591-CRB Document 309 Filed 10/12/20 Page 4 of 5




 1   DATED: October 12, 2020                         Respectfully submitted,
 2                                                   By: /s/ Rocky C. Tsai
 3                                                   Rocky C. Tsai (S.B. #221452)
                                                     Traci J. Irvin (S.B. #309432)
 4                                                   ROPES & GRAY LLP
                                                     Three Embarcadero Center
 5                                                   San Francisco, CA 94111-4006
                                                     Tel: (415) 315-6300
 6                                                   Fax: (415) 315-6350
                                                     rocky.tsai@ropesgray.com
 7                                                   traci.irvin@ropesgray.com
 8                                                   Attorneys for Defendants
                                                     Mallinckrodt LLC and SpecGx LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                4
       NOTICE OF SUGGESTION OF PENDENCY OF BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDING
      Case 3:18-cv-07591-CRB Document 309 Filed 10/12/20 Page 5 of 5



                                  CERTIFICATE OF SERVICE
 1
 2          The undersigned certifies that on October 12, 2020, the foregoing document was
 3   filed with the Clerk of the U.S. District Court for the Northern District of California, using
 4   the court’s electronic filing system (ECF), in compliance with Civil L.R. 5-1. The ECF
 5   system serves a “Notice of Electronic Filing” to all parties and counsel who have appeared
 6   in this action, who have consented under Civil L.R. 5-1 to accept that Notice as service of
 7   this document.
 8   Dated: October 12, 2020                                       /s/ Rocky C. Tsai
 9                                                                 Rocky C. Tsai
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     5
        NOTICE OF SUGGESTION OF PENDENCY OF BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDING
